 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     ALFREDO SANCHEZ
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                                  ******

11   UNITED STATES OF AMERICA,                              Case No.: 2:18-CR-00136-TLN
12                  Plaintiff,                              STIPULATION AND ORDER TO
13          v.                                              CONTINUE STATUS CONFERENCE

14   ALFREDO SANCHEZ, and SAYBYN
                                                            Date: January 9, 2020
15   BORGES                                                 Time: 9:30 a.m.
                                                            Courtroom: 2
16                  Defendants.
17   TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
            ATTORNEY:
18
19          Plaintiff, United States of America, by and through its counsel of record, and
20   Defendants, by and through his counsel of record, hereby stipulate as follows:
21          1.      By previous order, this matter was set for a Status Conference on January 9,
22   2020, at 9:30 a.m.
23          2.      By this stipulation, Defendants now moves to continue the Status Conference to
24   May 28, 2020, at 9:30 a.m.
25          3.      The parties agree and stipulate, and request that the Court find the following:
26                  a.      Defense counsel is due to begin a jury trial in Fresno in USA v. Brittany
27          Martinez, 1:18-CR-00252-4 LJO-SKO.
28                  b.      Additional time is needed to review the discovery and continue plea


                                                            1
                                 STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                              CASE NO.: 2:18-CR-00136-TLN
 1   negotiations.
 2                   c.    The government does not oppose a continuance.
 3                   d.    Based on the above-stated findings, the ends of justice served by
 4          continuing the case as requested outweigh the interest of the public and the defendant in
 5          a trial within the original date prescribed by the Speedy Trial Act.
 6                   e.    For the purpose of computing time under the Speedy Trial Act, 18
 7          U.S.C. § 3161, et seq., within which trial must commence, the time period of January 9,
 8          2020, to May 28, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§
 9          3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court at
10          defendant’s request on the basis of the Court's finding that the ends of justice outweigh
11          the best interest of the public and the defendant in a speedy trial.
12          4.       Nothing in this stipulation and order shall preclude a finding that other
13   provisions of the Speedy Trial Act dictate that additional time periods are excludable from the
14   period within which a trial must commence.
15                                                           Respectfully submitted,
16   DATED:      January 3, 2020                       By: /s/Cameron Desmond
17                                                         CAMERON DESMOND
                                                           Assistant United States Attorney
18
19
20   DATED:      January 3, 2020                       By: /s/Anthony P. Capozzi
                                                           ANTHONY P. CAPOZZI
21                                                         Attorney for Defendant ALFREDO
                                                           SANCHEZ
22
23
24   DATED:      January 3, 2020                       By: /s/Jennifer Mouzis
                                                           JENNIFER MOUZIS
25
                                                           Attorney for Defendant SAYBYN
26                                                         BORGES

27
28



                                                         2
                              STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                           CASE NO.: 2:18-CR-00136-TLN
 1                                               ORDER
 2          For reasons set forth above, the continuance requested by the parties is granted for
 3   good cause and time is excluded under the Speedy Trial Act from January 9, 2020, to and
 4   including May 28, 2020, based upon the Court’s finding that the ends of justice outweigh the
 5   public’s and defendant’s interest in a speedy trial. 18 U.S.C. §3161(h)(7)(A).
 6          IT IS ORDERED that the Status Conference currently scheduled for January 9, 2020,
 7   at 9:30 a.m. is continued to May 28, 2020, at 9:30 a.m.
 8          IT IS SO ORDERED.
 9   DATED: January 7, 2020
10
                                                                   Troy L. Nunley
11                                                                 United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                         3
                              STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                           CASE NO.: 2:18-CR-00136-TLN
